Citation Nr: 1020658	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-37 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for claimed vertigo, to 
include as secondary to the service-connected left ear 
hearing loss and tinnitus.

2.  Entitlement to service connection for claimed 
degenerative disc disease (DDD) and osteoarthritis of the 
lumbar spine (hereinafter "DDD").




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from  October 1942 to 
December 1945.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2009 rating decision of 
the VA RO in Newark, New Jersey, which denied the benefits 
sought on appeal.

The Board notes the claim of service connection for lumbar 
spine disability was first denied by the RO in June 2008.  
However, prior to the issuance of the decision, the Veteran 
submitted a lay statement in support of his claim, which was 
not considered by the RO.  The Veteran re-submitted the lay 
statement in October 2008 and underwent a VA spine 
examination in January 2009.  

As this new evidence was added to the claims folder prior to 
the expiration of the one-year period from the date of 
issuance of the June 2008 rating decision, it was not 
considered final and the claim was readjudicated in January 
2009.  Thus, the claim for the back has been considered by 
the Board as an original claim for benefits.  38 C.F.R. 
§ 3.156.

The Veteran has also raised claims of service connection for 
numbness in the arms, hands, knees and feet, as well as 
claims for neck and shoulder stiffness and pain.  See VA 9 
received in October 2009.   

These issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction and refers them to the AOJ for any 
indicated action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran currently is not shown to have diagnosed 
vertigo or related disability.

3.  The Veteran is not shown to have manifested complaints or 
findings referable to a lumbar spine disorder in service or 
for many years thereafter.  

4.  The Veteran's lay assertions are not credible for the 
purpose of establishing a continuity of low back 
symptomatology since service   

5.  The currently demonstrated DDD and osteoarthritis of the 
lumbar spine  is not shown to be due to a documented injury 
or other event of the Veteran's World War II service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by 
vertigo due to disease or injury that was incurred in or 
aggravated by active service; nor may any be presumed to have 
been incurred therein; nor is any proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2009).

2.  The Veteran's lumbar spine disability manifested by DDD 
and osteoarthritis is not due to disease or injury that was 
incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims for service connection in correspondence 
sent to the Veteran in April 2008 and November 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claims and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  Notice 
pursuant to the Dingess decision was also included in these 
letters.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service VA and 
private treatment records, a lay statement, and reports of VA 
examination.  The Veteran has not identified any other 
evidence which has not been obtained.

The Board notes the RO made two attempts to obtain records 
from Total Health Chiropractic (Dr. SB), to no avail.  Dr. SB 
indicated that he did not have the proper legal documentation 
to release the Veteran's information and that his office 
charged for copies of treatment records as allowed under New 
Jersey law.  The Board notes that release forms were attached 
to both letters according to the enclosure information.  The 
Board has no reason to doubt otherwise.  

The Veteran was notified by the RO in November 2008, that Dr. 
SB charged for records and that no funds were available.  The 
Veteran was asked to obtain these records on his own and 
submit them to the Board, which he did not.  Any further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any deficiency in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, it is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 




II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis and/or other 
organic disease of the nervous system becomes manifest to a 
degree of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A disability, which is proximately due to, or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id; See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 
183, 18   (1993).  


Vertigo

The Veteran asserts that his vertigo is secondary to the 
service-connected left ear hearing loss and tinnitus.  (Note: 
right ear hearing loss was severed in December 2009).  He 
claims that he gets dizzy and loses his balance.  See VA Form 
21-4138 received in July 2008.

After careful consideration of all procurable and assembled 
data, the Board finds that service connection is not 
warranted for vertigo on a direct, presumptive, or a 
secondary basis.  

Turning first to direct service connection, the Board must 
note that the Veteran does not contend (nor does the evidence 
of record show) that his vertigo is directly related to an 
injury or other event of his period of active duty.  The 
Board finds it pertinent that service treatment records are 
wholly devoid of treatment or diagnoses regarding vertigo.  

Moreover, after service, vertigo has not been diagnosed.  
Notably, there was no active disease upon VA examination in 
July 2003.  The examiner additionally noted the Veteran had 
no related complaints, other than hearing loss and tinnitus.  
The VA outpatient treatment records dated between 1999 and 
2008 were similarly negative.

Upon VA examination in April 2008, the Veteran denied having 
vertigo.  During VA audiological examination in November 
2008, the Veteran reported that his body swayed back and 
forth and side-to-side while standing.  He described a period 
of imbalance for one and a half years.  There were no 
pertinent otological conditions, ear disease, or head or ear 
trauma reported.  

The examiner determined there was no vertigo noted.  
Specifically, the examiner indicated that the claimed vertigo 
was the "perception" of movement while the body was in a 
static position and that the Veteran reported his body 
actually swayed.  The examiner additionally noted reported 
leg difficulties and peripheral neuropathy that made it 
difficult for him to stand.  Thus, the examiner concluded as 
vertigo was not reported, it was not considered to be 
aggravated by hearing loss and tinnitus.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  The 
evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter with regard to the claim for 
vertigo.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

As there is no currently diagnosed vertigo, direct, 
presumptive, and secondary service connection is clearly not 
warranted.  Id.  

The Board is cognizant that the Veteran maintains that he 
suffers from dizziness and imbalance, and that the Veteran is 
competent to report his symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the 
Veteran's account that dizziness and imbalance is a 
manifestation of vertigo, which is related to his service-
connected left ear hearing loss and tinnitus, as a current 
disability has not been diagnosed.    

Although the Veteran reports having vertigo that is related 
to his service-connected left ear hearing loss and tinnitus, 
there is simply no medical evidence on file supporting his 
lay assertions.  His statements alone cannot constitute 
competent evidence of a medical diagnosis or nexus opinion as 
only those medically trained are competent to diagnose a 
condition and identify likely etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In sum, the preponderance of the evidence is against the 
claim and the appeal involving service connection must 
therefore be denied.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


DDD

The Veteran in this regard has not identified any specific 
event or incident of service incurrence or aggravation, 
simply that he went on sick call at Camp Pickett in 1943.  
See VA Form 21-4138 received in February 2008.

In this regard, the Board finds it pertinent that service 
treatment records are wholly devoid of treatment or diagnoses 
regarding the back.  Notably, the December 1945 separation 
examination found no musculoskeletal defects.    

Post-service, the first objective evidence of DDD is 
contained in a November 2005 x-ray study of the lumbar spine, 
which is clearly outside the one-year presumptive period for 
arthritis.  38 C.F.R. §§ 3.307, 3.309.  This represents a 60-
year evidentiary gap between the Veteran's period of active 
service ending in 1945 and the earliest indication of DDD in 
2005.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging 
in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board additionally notes the only other evidence of 
record is VA outpatient treatment records dated between 1999 
and 2005 and reports of VA examination dated in 2003, which 
were negative for complaints or diagnoses referable to the 
Veteran's back.  

This absence of evidence of complaints or treatment 
constitutes negative evidence against the claim because it 
tends to disprove that DDD was the result of the Veteran's 
active service during World War II.  Id.  

As the Veteran's DDD of lumbar spine was not shown during 
service or for years thereafter, service connection can only 
be granted if there is some competent evidence linking the 
current disability to service.  Here, there is no such 
competent evidence that establishes a relationship to an 
identified injury or other incident of service.  

Upon VA examination in January 2009, the Veteran was 
diagnosed with lumbar DDD and lumbar spinal stenosis.  The 
examiner opined, based on a review of the claims folder, as 
well as history and examination of the Veteran, that the 
current back condition was less likely as not related to his 
military service.  

The examiner reasoned that there was no evidence of treatment 
for a back condition in service.  The examiner further opined 
that the Veteran had similar cervical DDD, also not found in 
service, and it appeared that both were not due to any 
specific trauma or any condition related to service, but due 
to wear and tear over the years. 

The Board is cognizant that the Veteran maintains that 
suffers from low back pain as a result of service, and that 
the Veteran is competent to report his symptoms.  See, e.g., 
Layno, supra.   

However, the Board cannot give great weight and credibility 
to the Veteran's account since there was no evidence of a 
back injury or manifestations in service or for many years 
thereafter.  See Rucker, 10 Vet. App. 67 at 74. 

The Board notes the Veteran submitted a lay statement in 
support of his claim, which indicated that he had back pain 
due to an injury and was given a board to put under the 
mattress of his bunk bed during service.  However, these 
statements are not credible for the purpose of establishing a 
continuity of symptomatology following service.  38 C.F.R. 
§ 3.303(b).  

Significantly, as the separation examination was negative for 
a back complaints or findings, this would be contrary to his 
current assertions of having had chronic back problems since 
service.  Id.

Though the Veteran contends that he has DDD that is related 
to his period of service, there is simply no medical evidence 
on file supporting the Veteran's assertion, and his 
statements alone cannot constitute competent evidence of a 
medical nexus opinion as only those medically trained are 
competent to diagnose or opine as to likely etiology of the 
claimed DDD and osteoarthritis of the lumbar spine.  See 
Espiritu, 2 Vet. App. at 494-95.  

Thus, the preponderance of the evidence is against the claim 
and the appeal must therefore be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.310; Ortiz,  274 F.3d at 1364; 
Gilbert, 1 Vet. App. at 55-57.  





ORDER

Service connection for claimed vertigo, to include as 
secondary to the service-connected left ear hearing loss and 
tinnitus, is denied.

Service connection for DDD and osteoarthritis of the lumbar 
spine is denied.   



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals


 Department of Veterans Affairs


